Citation Nr: 1218405	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  05-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to an evaluation in excess of 30 percent for psychiatric disability, to include depression disorder and intertwined personality disorder. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1993 to March 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, granted service connection for depression and assigned a 10 percent evaluation, effective from March 23, 2002.  The Veteran appealed the assigned rating.  Jurisdiction over the case was subsequently transferred to the Milwaukee, Wisconsin RO.

An October 2004 RO decision, in pertinent part, increased the rating for the Veteran's service-connected depression to 30 percent, effective March 23, 2002. Since that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned Veteran's Law Judge at a Travel Board hearing at the RO in June 2009.  A copy of the hearing transcript has been associated with the claims folder. 

The Board has remanded the matter on appeal twice to the Agency of Original Jurisdiction (AOJ) for additional development.   The matter was first remanded in September 2009, when the AOJ was instructed to obtain any outstanding records of pertinent VA treatment and to provide the Veteran with a new VA psychiatric examination to evaluate the severity of her depression.  Although the record reflected compliance with the Board's September 2009 remand directives, additional events transpired prior to the matters return to the Board, and further development was sought in December 2010, to include another VA examination.   

As discussed in detail below, the Board finds the psychiatric manifestations and symptoms associated with the Veteran's depression and her personality disorder to be inextricably intertwined with one another such that they cannot be separated out from each other.  To that extent, the Board has re-characterized the issue on appeal as styled on the title page.

The matter of entitlement to TDIU has been raised by the record.  Throughout the course of this appeal, the record indicates that the Veteran has difficulty maintaining substantially gainful employment because of her psychiatric symptomatology.  See November 2003 treating VA medical provider statement as well as VA examination report dated in February 2009, May 2010 and February 2011.  The United States Court of Appeals for Veterans Claims held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of an increased rating claim when such a claim is raised by the record.  The claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disabilities, and as a result, the Board assumes jurisdiction over the matter and it will be addressed in the REMAND portion of the decision below.  The issue of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 17, 2004, the Veteran's psychiatric disability is manifested by symptoms of depressed mood and anxiety, which results in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (as she generally functions satisfactorily, with routine behavior, self-care, and conversation normal).

2.  Since May 17, 2004, the Veteran's psychiatric disability, intertwined with her symptoms of suicidal ideations and impaired impulse associated with her personality disorder, more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for psychiatric disability, prior to May 17, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2011).

2.  The criteria for a higher evaluation of 70 percent, and not higher, for psychiatric disability since May 17, 2004, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for depressive disorder.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with psychiatric examinations in August 2002, May 2007, February 2009, May 2010, and February 2011.  In each examination report, the VA examiner recorded the Veteran's medical history, her subjective complaints, and findings from clinical evaluation, and identified the nature of her psychiatric disorder.  These examinations are accordingly fully adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Ratings 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

The Veteran seeks an initial evaluation in excess of 30 percent for depressive disorder.  The VA rating schedule provides that psychiatric disorders other than eating disorders, including depression, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

Under that formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Paraphrasing from the DSM- IV, GAF scale scores are explained in the following paragraphs.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.   See DSM- IV. 

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In this case, the Veteran seeks entitlement to an initial evaluation in excess of 30 percent for her personality disability.  Initially, the Board will first address what symptomatology attributed to the Veteran's nonservice-connected psychiatric disorders is so intertwined with the Veteran's service-connected depression disorder that it cannot be separated there form.  Then, the Board will evaluate that symptomatology over the entire period under appeal.  

When applying the rating criteria during the time period under consideration, the Board finds that the evidence of record shows that as of the date of the Veteran's inpatient psychiatric hospitalization on May 17, 2004, the signs and symptoms of the her service-connected psychiatric disability have grown worse in severity.  Thus, "staged ratings" are warranted, with a higher rating for the period from the date of the May 2004 hospitalization.

Symptomatology Associated with Nonservice-Connected Psychiatric Disorders

Initially, the Board observes that the Veteran's medical records reflect nonservice-connected Axis I diagnosis of substance abuse and Axis II diagnosis of personality disorder.   See August 2002, May 2007, February 2009, May 2010, and February 2011VA examination reports, as well as VA treatment records.  In evaluating a psychiatric disability, the Board is mindful that when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In Mittleider, the appellant had been diagnosed with PTSD and various personality disorders and there was no medical evidence in the record separating the effects of the service-connected disability from the nonservice-connected disorders.  Id. at 182.  

Turning first to the noneservice-connected personality disorder, the Board acknowledges that most of the mental health records have indicated that symptoms of impaired impulse control, difficulty with interpersonal relationships, and chronic suicidal ideation, are attributable to the Veteran's personality disorder.  Moreover, it is felt that those symptoms are the primary source of the Veteran's functional impairment.  See Id.  However, it remains unclear from the evidence of record whether it is possible to completely separate those symptoms from the Veteran's service-connected depression disorder.  

In this regard, the Board notes that the May 2007 VA examiner considered the Veteran's depression and personality to be separate psychiatric disorder; however, he still felt that there was "significant overlap" between the diagnosed disorders.  Similarly, in a January 2008 VA personality assessment consultation report, the examining VA psychologist assessed that the Veteran's personality disorder likely contributed to her symptoms of anxiety and depression by making it difficult for her to get support in interpersonal relationships and making it difficult to regulate her mood.  

The Board has considered the medical opinion from the report of a February 2011 VA examination, in which the examiner opined that the Veteran's personality disorder is not secondary to her service-connected depression.  However, that same VA examiner had previously stated in the May 2010 VA examination reported that the Veteran's depression and personality disorder were significantly intertwined so that no further delineation could be made without resorting to mere speculation.  The VA examiner did not provide an explanation for her inconsistent medical findings in the later VA examination report. 

Consequently, given the VA examiner's conflicting medical findings (and lack of explanation), the Board will look to other medical evidence to assess the nature and severity of the psychiatric disability, including the May 2007 and January 2008 VA medical statements.  When viewed in the light most favorable to the Veteran, the medical evidence of record shows that the Veteran's psychiatric manifestations and symptoms associated with depression and personality disorder are inextricably intertwined with one another and they cannot be separated out from each other.  The signs and symptoms of the Veteran's personality disorder will be attributed to her service-connected disability for the entire period under appeal.   Mittleider, 11 Vet. App. at 182; and see also, 38 C.F.R. § 3.102. 

The Board also observes that the Veteran's history of substance abuse has been associated with her increased symptomatology that results in hospitalizations.  The Board recognizes that, under VA's governing regulations, alcohol and drug abuse in general constitutes willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  That being said, the Board is precluded from differentiating between the symptoms of the Veteran's depression and personality disorder, and her other psychiatric condition (substance abuse) in the absence of clinical evidence that clearly showed such a distinction.  See Mittleider, 11 Vet. App. at 182.  

Here, the VA examiner from the May 2010 VA examination report essentially opined that the Veteran's impaired impulse control, associated with from her personality disorder, is aggravated by her substance abuse.  In February 2011, the same VA examiner further explained that the Veteran's substance abuse disorder is a separate condition, unrelated to her depression.  The VA examiner further determined that the Veteran's depression and personality disorder are aggravated by her substance abuse, but not that her substance abuse is aggravated by her depression and/or personality disorder.  

As those opinions were rendered by VA psychologists following a review of the claims file and/or clinical examination of the Veteran, they are afforded significant probative value.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion). The Board is cognizant that the Veteran has herself asserted that her substance abuse is secondary to her personality disorder, and that those assertions have been recorded in various clinical records.  However, where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 1993).  Here, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation in a case which involves this level of medical complexity.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Therefore, as the most probative and persuasive evidence of record indicates that the Veteran's substance abuse is not part of her service-connected psychiatric disability, symptoms attributable to the Veteran's substance abuse will not be considered in determining the Veteran's entitlement to an increased rating for her service-connected disability. 

The Period Prior to May 17, 2004 

A review of the service treatment records shows that the Veteran first sought mental health treatment in 1997.  Subsequent records show various psychiatric disorders, including dysthemic disorder, depression, relationship problems, occupational problems, and personality disorder, during her period of service.  She was medically discharged from service in 2002 because of the severity of her personality disorder.  At that time, her treating private psychiatrist opined that the Veteran was not considered "mentally ill but manifests a long-standing disorder of character and behavior which is of such severity as to render this individual incapable of serving adequately in the United States Navy."  

The Veteran first underwent a VA psychiatric examination in August 2002 in conjunction with her claim for service connection.  In that examination report, the examiner noted that the claims folder was not available for review but the Veteran had brought with her several of her service treatment records that confirmed her reports of inservice mental health treatment and medical discharge.  The VA examiner noted that in response to her feelings about the manner of her separation and the wording of the private psychiatrist's letter, the Veteran reported that "I needed them to write that letter so I could get out" and she denied any serious intent or plan to harm herself or others.  The Veteran also denied any current suicidal or homicidal ideations.  The Veteran reported that since her separation from service, she returned home to live with her parents, and she felt that her life was "pretty mellow" and she is "much happier being home."  She denied any sleep impairment, but described her fluctuating energy levels.  

On mental status examination, the August 2002 VA examiner observed that the Veteran was appropriately dressed and groomed.  The VA examiner believed that the Veteran was an excellent historian, was very organized, and displayed a good memory of specific dates and chronological events.  There was no evidence of impaired thought processes or communication, although she was slightly dramatic in recounting her history.  She denied any delusions or hallucinations.  She was oriented.  There was no evidence of memory impairment or obsessive or ritualistic behavior.  The examiner noted that the Veteran had a history of a depressed mood, although she has felt "much happier" since her discharge from the Navy.  She reported symptoms of anxiety but she denied having any panic attacks or being impaired by her anxiety at any time.  The August 2002 VA examiner found that the Veteran had an Axis I diagnosis of depressive disorder, not otherwise specified (NOS), currently in remission and an Axis II diagnosis of personality disorder, NOS, borderline.  The Veteran was assigned a GAF scaled score of 70.  The VA examiner concluded that based on the findings from clinical examination, the Veteran was not impaired by her depression.  The August 2002 VA examiner also concluded that the Veteran's characterological makeup appeared to have contributed significantly to her symptoms and presentation, more so than her depressive disorder. 

Later in 2002, the Veteran started seeking VA mental health treatment.  These treatment records show that she complained of fluctuating moods, including tearfulness, depressed, and feeling sad.  She reported an increase of several emotional stressors over a period of three years, including a pregnancy, financial, relationship, work, and school that led to feelings of increased anxiety. 

Having reviewed the above, the Board finds that a 30 percent disability rating for service-connected psychiatric disability for the period prior to May 17, 2004 remains warranted.  The nature and extent of symptomatology associated with the Veteran's psychiatric disability for the time period in question best approximates the criteria for a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9434.  

Collectively, the above evidence for this period shows that the Veteran's symptomatology is manifested by depressed mood and anxiety.  These symptoms are indicative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (as she generally functions satisfactorily, with routine behavior, self care, and conversation normal).  At no point during this period, does the overall medical evidence show any impairment with speech, communication, memory, judgment, and thought process, or weekly panic attacks, to warrant the next higher rating of 50 percent.  

Moreover, the August 2002 VA examiner found that the Veteran was not impaired by her depression, and her overall disability was only indicative of mild symptoms as reflected by the GAF scaled score of 70.  The overall severity of the Veteran's psychiatric disability did not approach the level of severity consistent with a more serious level of disability contemplated by a 50 percent rating.  See Id. 

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 30 percent rating for psychiatric disability for the time period prior to May 17, 2004. 

The Period Since May 17, 2004 

The Veteran's disability picture changed significantly as of the date of her May 2004 hospitalization at a VA medical facility. 
 
In May 2004, the Veteran was hospitalized for three days for worsening symptoms of depression and suicidal ideation due to increased stressors.  The hospital admission summary shows that the Veteran presented with a history of worsening mood with increased irritability, feeling of hopelessness, anhedonia, and suicidal ideations.  On the day of her admission, the Veteran had contemplated a drug overdose thinking that her insurance money would cover her unpaid bills, but she was unable to act on this after seeing her daughters.  At the time of her admission, the Veteran was assigned a GAF scaled score of 40 (major impairment in several areas).  By her third day of hospitalization, the Veteran stated that she felt rested and ready for discharge; she believed that she had options for her financial problems, and her suicidal ideations had resolved.  The Veteran's assigned GAF scaled score was 60 (moderate impairment) at the time her discharge.  The Veteran continued to receive VA mental health treatment from her treating psychiatrist and social worker.   

In July 2005, the Veteran was afforded another VA psychiatric examination.  This examination was performed in conjunction with her claim for total disability due to individual unemployability (TDIU).   Although the VA examination report pertains mainly to her assertion that her difficulty maintaining employment as a dental hygienist is due to her military training, the examination report does contain findings pertinent to the current severity of her psychiatric disability.  Notably, the Veteran reported that her mental health symptomatology was constant and moderate in severity.  She felt that an episode of increased severity in symptoms could last anywhere from a couple of hours to a couple of days with remissions that also could last up to a couple of days.  The Veteran complained of depressed mood, excessive sleeping, insomnia, emotional instability, increased sensitivity although "sometimes not sensitive at all" and she summed up her disability as resulting in "good days and bad days."  On mental status examination, the July 2005 VA examiner observed many of the same symptomatology shown in the previous examination, except the following.  The Veteran endorsed fleeting suicidal ideations, but denied any intent to act upon her thoughts.  She also described a history of impaired impulse control when "stressed out" and having to deal with her children.  She reported having increased situational anxiety.  The Veteran reported she had difficulty sleeping at night, and she would sleep during the day and she was only functional if she felt motivated.  The Veteran was assigned a GAF scaled score of 55, moderate symptoms, and based largely on the Veteran's reports of suicidal ideations without any intent to act.  

The Veteran was afforded another VA psychiatric examination in May 2007 in conjunction for her claim for service-connection for anxiety and/or posttraumatic stress disorder (PTSD) related to military sexual trauma.  These claims were separate from her service-connected depression disability.  While the findings contained in the examination report primarily pertain to her service connection claim, the VA examiner did evaluate the Veteran's overall mental health at that time.  

Noteworthy findings from the May 2007 examination report include the following.  The VA examiner recorded that the Veteran reported a recent past history of excessive drinking and cocaine abuse, currently in remission for the past month.  She complained of depressed mood, lack of interest in activities, withdrawal and isolation from others, anxiety and "paranoia", excessive sleeping, irritability, and anger management problems.  The Veteran reported experiencing panic attacks in social situation and increased anxiety when her daughters go someplace new or are around men.  The Veteran reported that she had been fired from several jobs due to her personality conflicts with others.  She reported having a history of suicidal thoughts every other day, but no plan or intent to act upon those thoughts.  No other psychiatric abnormalities were observed on mental status examination.  Diagnoses of depression disorder and personality disorder were confirmed, as well as a diagnosis for anxiety, although the VA examiner ruled out a medical link to an inservice military sexual trauma.  She was assigned a GAF scaled score of 55 to 60 for depression; 50 to 55 for personality disorder; and 55 to 60 for anxiety disorder.  

The Veteran continued to receive VA mental health treatment, including three VA hospitalizations in 2008, for a total of eight days.  The Veteran was first hospitalized in April 2008 for four days after presenting to the emergency room for worsening depressive symptoms along with assaultive ideations towards her husband.  She reported that her strained marital relationship had come to a head recently.  At the time of admission, the Veteran complained of chronic suicidal thoughts and depressed mood and she was assigned a GAF scaled score of 40.  Apparently, during her hospital stay, the Veteran and her husband reconciled and she attended therapy and counseling sessions.  At the time of her discharge, Veteran was assigned a GAF scaled score of 60, she denied any current suicidal or homicidal thoughts, and was considered in "stable condition."   Three months later in July 2008, she was hospitalized overnight for increased symptoms of depression and suicidal and homicidal ideations following an altercation with her husband and increased alcohol consumption leading to intoxication.  The increased severity of her symptoms resolved after she was no longer intoxicated.   The Veteran was again hospitalized for three days for suicidal ideations in November 2008. 

In February 2009, the Veteran was afforded another VA psychiatric examination to evaluate the current level of her disability following her hospitalizations.  The VA examiner noted that the VA examination report was based on the findings from a review of the claims folder and a 45 minute clinical interview of the Veteran.  Since the last VA examination, the Veteran reported a relapse of increased alcohol consumption and cocaine use over the past year, but in current sobriety.  She reported recurrent suicidal ideations, including an attempted hanging in 2008, and recurrent homicidal ideations involving her husband, with the most recent in November 2008 when she attempted to stab him with an atenna.  She denied any perceptual disturbances, expect "when I go cuckoo" during periods of high agitation and she hears voices and sees things.  She described feeling ongoing symptoms of paranoia and anxiety, with panic attacks occurring every few months.  The Veteran complained of a long-standing depressed mood.  No behavioral, speech, thought or memory impairment was observed on mental status examination.  Although the Veteran complained of low energy, she denied any disturbances in motivation and she reported that she enjoyed her work as dental hygienist (currently employed with a temporary placement agency).  

Regarding severity of her disability since the last examination, the February 2009 VA examiner recorded that the Veteran felt her symptomatology had improved as the episodes of increased severity occurred every two to four month lasting for a few hours as opposed to once every month lasting for days.  The VA examiner noted that the Veteran felt that her overall symptoms had improved with therapy and medication and she stated that "I think 30 percent is where I am at right now with my depression."  The VA examiner diagnosed the Veteran with Major depressive disorder, severe, recurrent without psychotic features, and cocaine abuse and alcohol abuse in remission, and assigned a GAF scaled score of 61 (mild to moderate impairment).  

Subsequent treatment records showed the Veteran continued to receive psychiatric treatment, including mental health treatment following two suicide attempts in April 2009.  An April 2009 admission psychiatric evaluation report from the Mendota Mental Health Institute noted that the Veteran was sent by Dane County on an emergency detention, because she attempted suicide by hanging.  It was noted that the emergency detention form indicated that the Veteran had been brought to a private detoxification center for detoxification from alcohol after she became aggressive and attempted suicide by hanging herself.  The report indicated that while at the detoxification center, the Veteran fashioned a noose out of her pillowcase and again attempted to hang herself from a bed.  The diagnoses included depression, not otherwise specified; rule out bipolar disorder, not otherwise specified; rule out substance-induced mood disorder; generalized anxiety disorder; rule out post-traumatic stress disorder (PTSD); and cannabis abuse.  A GAF score of 33 (major impairment in several areas) was assigned at that time.  

The Veteran was afforded another VA psychiatric examination in May 2010 to evaluate the level of her disability following her recent hospital admission.  The May 2010 VA examination report contains a detailed medical history of the Veteran's hospitalization in April 2009 when she was treated for suicide attempts, and it contains the findings from the clinical examination.  The VA examiner found that the Veteran's suicide attempts in April 2009 were "largely related to dynamics related to her personality disorder and aggravation of baseline impulsivity from her personality disorder by substance intoxication."  The VA examiner further opined that the Veteran's suicide attempts were at least as likely as not due to substance intoxication and personality disorder, and they were less likely than not related to the Veteran's service connected major depressive disorder.  The VA examiner diagnosed the Veteran with major depressive disorder, recurrent, currently in remission; alcohol abuse, cannabis abuse and cocaine abuse, all in early full remission; and borderline personality disorder.  The May 2010 VA examiner opined that the Veteran's depression and personality disorder were significantly intertwined so that no further delineation could be made without resorting to mere speculation.  

Regarding the current level of severity of the Veteran's psychiatric disability, the May 2010 VA examiner noted that the Veteran did not report any current significant symptoms that suggested a recent major depressive episode, and it was felt that her depression was currently in remission.  On mental status examination, there was no evidence of behavioral, thought processor, or memory impairment.  The examiner observed that the Veteran was "talkative" on examination but she could be easily redirected by the examiner.  She denied symptoms of a depressed mood for the past three months and she felt that she was "doing well."  The examiner found that the Veteran had impaired impulse control in the context of her personality disorder and substance abuse.  The examiner assigned the Veteran a GAF scale score of 61 (mild to moderate impairment), and she found that there was no indication during the clinical examination that the Veteran's disability caused more than an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to current mental disorder signs and symptoms.   

The Veteran was admitted into a VA inpatient psychiatric treatment ward in October 2010 for six days for worsening symptoms of depression and suicidal intent following the passing of her father.  On the day following the Veteran's discharge from the hospital, she sought emergency psychiatric treatment at the VA Medical Center.  The emergency room treatment note shows the Veteran reported that yesterday had been a "good day", but the current day started off poorly and her mental stability deteriorated.  The Veteran reported she had thoughts of "driving her[self] into a tree and killing herself," but after further evaluation the Veteran expressed that she "feels calm" and "wants to go home." A GAF scale score of 50 (serious impairment) was assigned.  The Veteran was later admitted into a twelve-week VA domiciliary program in November 2010, but she left after only completing three weeks of the program.  Records show that the Veteran tested positive for cocaine and cannibas at the time of admission, and during her stay she tested positive for cannibas at one point.  

In February 2011, the Veteran was afforded her most recent VA psychiatric examination.  The examination report contains a detailed account of the Veteran's recent medical history, including her treatment at the VA inpatient ward and subsequent outpatient care.  The examiner noted that in recent VA treatment record the Veteran reported positive uses of marijuana "daily to cope" and her desire to continue to use so that she could "cope with the stressful circumstances in her home."  She explained that she uses substances in reaction to stressful situations in order to avoid suicidal ideations.  At the time of the examination, the Veteran only reported a recent history of occasional substance abuse.  The examiner also observed that recent diagnostic testing based on patient health questionnaire revealed findings of mild depression, although the Veteran asserted that her problem make it "somewhat difficult" for her to function at activities of daily living and her occupation.   

Since the last VA examination, the Veteran denied any suicide attempts, but she continues to distress over multiple situational stressors, including her car being repossessed, financial stressors and fear of losing her house, her daughter's heart condition, and a custody battle for her husband's four year old son.  However, despite her stressors, the Veteran described her overall depressive symptoms as being mild at the time of the examination.  She reported a positive relationship with her husband and that she was still employed with a temporary placement agency and she was actively seeking to obtain a permanent position.  The examiner found that the Veteran had mild level of depression symptoms with periods of remission that were limited by her personality disorder and her poor coping of multiple situational stressors and her impaired impulse control was aggravated by her substance abuse.   The examiner concluded that there was no evidence of showing a permanent increase in the severity of the Veteran's service-connected depression at the time of the examination.  When the severity of the depression disorder was considered independently of the other diagnosed disorders, the examiner observed that it caused the Veteran mild vocational limitation and would likely result in no more than occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to her symptomatology.  The VA examiner attributed the majority of the Veteran's functional impairment to her personality disorder and substance abuse. 

Subsequent VA treatment records contained in the Virtual VA files continue to show that the Veteran sought treatment for her psychiatric disorders.  There is no indication of any further episodes leading to hospitalization or emergency treatment. 

After review of the evidence since May 17, 2004, the Board finds that the objective medical findings more closely approximate the criteria contemplated by a 70 percent disability rating under Diagnostic Code 9434.  

Again, the Board reiterates that the signs and symptoms of the Veteran's personality disorder will be attributed to her service-connected psychiatric disability for the entire period under appeal.  Mittleider, 11 Vet. App. at 182; and see also, 38 C.F.R. § 3.102.  However, the more probative evidence of record indicates that the Veteran's substance abuse is not part of her service-connected psychiatric disability, and symptoms solely attributable to the Veteran's substance abuse will not be considered in determining the Veteran's entitlement to an increased rating for her service-connected disability.  See Id. 

Here, the evidence of records since May 2004 shows that the Veteran has been hospitalized six times for serious symptomatology, including suicidal ideations.  During each of these hospitalizations, the Veteran was assigned a GAF scaled score that suggests major impairment and the severity of her psychiatric disability was considered severe.  While the findings in the May 2010 VA examination report suggest that the hospitalization incidents were only temporary flare-ups in the Veteran's service-connected psychiatric disorders, and that they did not represent a permanent increase in her disability, given the recurrent nature of these episodes of increased symptoms resulting in hospitalizations, the Board considers them more permanent than not.  See Jensen v. Brown, 4 Vet. App. 304, 306- 307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The Board also acknowledges the medical findings that suggest that the Veteran's substance abuse aggravates her baseline impulsivity and ultimately leads to her hospitalization, as demonstrated during the April 2009 hospitalization where her increased symptomatology resolved following her sobriety.  That being said, none of the evidence of record disputes that the Veteran's impaired impulse control is associated with her personality disorder.  As such, the Veteran's symptomatology manifested by her impaired impulse control will be considered in the overall evaluation her disability.  

The Board acknowledges that the 2009 and 2010/2011 VA examiners found that the  severity of the Veteran's depression disorder, when considered independently of the other personality disorder, only caused her mild vocational limitation.  The examiners also opined that her depression would likely result in no more than occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to her symptomatology.  While the majority of the Veteran's mental health problems have been associated with her nonservice-connected personality disorder, the Board, as discussed above, has found that her psychiatric manifestations cannot be separated and allocated with any certainty to respective conditions.  Accordingly, the signs and symptoms due to the personality disorder are included among those considered in evaluating of her service-connected psychiatric disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Here, the Veteran's psychiatric disability has been manifested by mood liability, impaired impulse control, poor coping capability, difficulty with interpersonal relationships, anxiety with panic attacks occurring every few months, and sleep impairment.  The Board finds that this symptomatology more closely approximates the criteria associated with a 70 percent disability rating for the period since May 17, 2004.  While the evidence of record indicates a large fluctuation in the severity of her disability between VA examinations, given the recurrent nature of her serious symptomatology as shown through several hospital admissions, the Board finds that the 70 percent evaluation for the entire period since May 17, 2004, is appropriate.    See 38 C.F.R. § 4.130; Diagnostic Code 9434.   

At no point during the entire period under appeal do the signs and symptoms more nearly approximate the criteria for a 100 percent rating for PTSD.  See 38 C.F.R. § 4.130.  For a 100 percent disability rating, there would have to be objective medical evidence showing: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent schedular disability rating under Diagnostic Code 9434.  38 C.F.R. § 4.130.  

The Board acknowledges the Veteran's reports in 2009 that she hears voices and sees thing when she goes "cuckoo."  However, there is no further reports indicative of auditory or visual hallucinations to be considered persistent as to warrant a higher 100 percent evaluation.  Moreover, none of the other symptomatology associated with the highest rating are evident in the findings of record.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.   

Thus, the Board finds that the evidence more closely approximates an assignment of 70 percent, and no higher, for psychiatric disability from May 17, 2004 to the present. 

Summary

In sum, the Board finds that the following staged evaluations for psychiatric disability are appropriate: a 30 percent disability rating for the period prior to May 17, 2004 and a 70 percent disability rating thereafter.  The Board has considered whether additional "staged" ratings are in order, but sees no additional shift in severity to justify such.  38 C.F.R. § 4.130; see Hart, 21 Vet. App. at 505.  Should the Veteran's disability change in the future, a higher evaluation may be assigned.

The Board also does not find that an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  The Rating Schedule provides for the potential for a Veteran to be awarded higher ratings for the psychiatric disorder, including a potential 100 percent evaluation, when the objective criteria for such are met.  As explained, the Veteran does not have the symptoms identified in the criteria that even warrant a rating in excess of 70 percent.  While the evidence of record does show that the Veteran's disability has resulted in several periods of hospitalization over the course of a six year period, this symptomatology resulting in those admission was considered within the currently assigned 70 percent rating. Accordingly, the Board concludes that consideration of an extraschedular rating is not warranted for the Veteran's service connected psychiatric disability.

Hence, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board has found that the preponderance of the evidence is against a rating in excess of 30 percent rating is warranted prior to May 17, 2004, and supports a rating of 70 percent, and no higher, thereafter.  b38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to an increased evaluation in excess of 30 percent is denied a for psychiatric disability for the period prior to May 17, 2004. 

Subject to the law and regulations governing payment of monetary benefits, an increased evaluation of 70 percent, and no higher, is granted for psychiatric disability for the period from May 17, 2008.


REMAND

Also, as noted above in the Introduction section, the record indicates that the Veteran's psychiatric disability affects her ability to maintain substantially gainful employment as a dental hygienist.  See November 2003 treating VA medical provider statement as well as VA examination report dated in February 2009, May 2010 and February 2011.  The United States Court of Appeals for Veterans Claims held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of an increased rating claim when such a claim is raised by the record.  The record reflects that this issue has been raised.  As such, the issue is properly before the Board.

Moreover, in light of the Board's action in granting a 70 percent rating for the Veteran's psychiatric disorder, her disability satisfies the initial criteria set forth in 38 C.F.R. § 4.16(a).  In light of Rice, and pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The matter is remanded to the agency of original jurisdiction for development and initial adjudication.  The Veteran should be sent notice the elements of the claim, and she should be afforded an examination with a medical opinion to determine whether it is at least as likely as not that her service-connected disabilities render her unable to secure or follow a substantially gainful occupation because soliciting such an opinion is necessary to adjudicate this claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO should inform the Veteran of the elements of a claim for a TDIU; and permit her the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

2. Schedule the Veteran for an appropriate VA examination.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities render her unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

3. Then adjudicate the TDIU claim.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


